Case 1:20-cv-05574-DG-RML Document 19-7 Filed 01/19/21 Page 1 of 2 PagelD #: 173

 
  

tele RPO FIND DYN aan

AGREEMENT TO SUBMIT TO ARBITRATION

Y tected brnpretlys

This agreement is made and entered intg as of the “23. day of Sule 20/9, between U C HM enagrent eC _, currently
residing at “7U-53 /¥( Steve Ab PY and _ Pim tr currently residing at
(the “Parties”}.
Whereas disputes and controversies have arisen and exist between the above
i A O MP te8 oh 2. . Dut ann hs

(illiemchvy OA Ope co dt

 

at

 

  
     

 

With each party having certain claims and counterclaims against each other.

Choice of Forum. The parties submit themselves to the personal jurisdiction of and refer and submit all disputes, differences, and
controversies whatsoever in connection with the above referenced matter to be heard and determined by a panel of the following three
athitaters- (Arbitrators) of the Bais Hora’ah Rabbinical Court (the “Bais Din”); Rabbis: cha isl keka

ee

Choice of Law. The Parties acknowledge that the Arbitrators may resolve this controversy in accordance with strict application of
Orthodox Jewish Law (“Din”), through court ordered settlement in accordance with Jewish law ("pshara krova ldin") or a compromise
consistent with the tenants of equity and justice.

 

Powers and Authority of Arbitrators:

Evidentiary Discretion. Discovery shall be at the discretion of the Bais Din and allowed only upon a showing of good cause and only to
the extent specifically authorized by the Bais Din.

Willful Absence of a Party. If 2ither party shall fail, after reasonable notice, to attend hearings before the Bais Din, the Arbitrators shall
have the right to hear testimony and evidence and to render a final decision in his or her absence.

Rendering Interim Decisions. In addition to any final award, the arbitrators may make other decisions, including interim or partial orders
and awards.

Loss of an Arbitrator. if any Arbitrator withdraws, or is disqualified from hearing the case, or unable to function as an arbitrator, the
parties agree that the remaining two Arbitrators may elect to continue the preceeding and shall retain the same powers and authority.

Retention of Jurisdiction. The Bais Din shall retain jurisdiction over this matter for one year after the rendering of its decision, and
shall be authorized to modify its decision for any reason it deems proper.

Finality of Award. The award of the Arbitrators shall be final and binding upon the parties without appeal or review except to the
extent required by the arbitration laws of the state in which the arbitration is held. Application may be had by any party to any court of
general jurisdiction for entry and enforcement of judgment based on the award.

Enforcement Through Secular Courts ~ Legal Costs and Expenses. In an action to enforce or to vacate a decision of the Bais Din in a
court of competent jurisdiction, the party seeking to confirm or enforce the award shall be entitled to recover its fees and expenses in such
action, including reasonable attorneys’ fees.

Savings Clause. Should any of the provisions of this Agreement be to be held ineffectual or invalid, for any reason, no other portion or
provision of this Agreement shall be invalidated, impaired or affected thereby.

In witness whergof, each party to this agreement has caused it to be duly executed.
Signed: . Print: rE Ale (rene eioned: Print:

 

Signed: _/ “ print: Punches te /por “4 Signed: Print:

1937 OCEAN AVENUE | BROOKLYN, NEW YORK 11230 i 718.233.3845 | 718.705.5429 FAX | ASK@BUSINESSHALACHA.COM
